103 F.3d 130
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry Lee SARGENT, Petitioner-Appellant,v.Gerald HOFBAUER;  Frank J. Kelley, Respondents-Appellees.
No. 96-1043.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1996.

Before:  KENNEDY, JONES, and BOGGS, Circuit Judges.

ORDER

1
Larry Lee Sargent, a Michigan state prisoner, appeals pro se a district court order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Sargent filed this petition seeking the restoration of good-time credits which would allegedly result in the expiration of his sentence.  He argued that his sixteen major misconduct convictions were premised on prison regulations which had not been properly promulgated.  He had raised this same issue in the state courts, where it was found meritless at all levels of review.  The petition was referred to a magistrate judge, who recommended that it be denied.  The district court adopted this recommendation over Sargent's objections.  This appeal followed.


3
Upon consideration, we conclude that this petition was properly denied, as Sargent is not in custody in violation of the Constitution, laws, or treaties of the United States.  See Estelle v. McGuire, 502 U.S. 62, 68 (1991).  A federal court should not rule upon the validity of a state regulation challenged on the sole ground that it was not properly adopted under state law.  Walker v. Mintzes, 771 F.2d 920, 933 (6th Cir.1985).  It is not the province of federal habeas courts to reexamine state court determinations on state law questions.  Estelle, 502 U.S. at 68.


4
Accordingly, the district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.